Citation Nr: 1625268	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  11-30 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

5.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The September 2009 rating decision granted service connection for PTSD, diabetes mellitus, and peripheral neuropathy of the lower extremities and assigned disability ratings.  

A September 2011 statement of the case increased ratings for peripheral neuropathy of the left and right lower extremities to 10 percent each.  When a Veteran seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and the claim for increase remains in controversy where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran and his spouse testified at a hearing in November 2015 before the undersigned.  A copy of the transcript is of record.  

At the November 2015 hearing, the Veteran raised the issues of entitlement to service connection for peripheral neuropathy of the left and right upper extremities and for erectile dysfunction.  Effective March 24, 2015, when a claimant submits a communication indicating desire to file a claim for benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.350 (a).  38 C.F.R. § 3.155(a) (2015); 79 Fed. Reg. 57,660 (2014).  When such a communication is received, the AOJ shall notify the claimant of the information needed to complete the application form or form prescribed by VA.  38 C.F.R. § 3.155(a) (2015); 79 Fed. Reg. 57,660 (2014).  A complete claim on an application form designed for the purpose is required for all types of claims.  38 C.F.R. § 3.155(d) (2015).  That request is referred to the AOJ for appropriate action.   

The issues of entitlement to an initial rating in excess of 20 percent for diabetes mellitus, an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity, an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, and entitlement to TDIU are REMANDED to the AOJ.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, PTSD produces total occupational and social impairment. 


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased rating under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, the signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2015); Mittleider v. West, 11 Vet. App. 181 (1998).  

Reasonable doubt is resolved in favor of the Veteran when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Veteran's PTSD is currently assigned an initial 30 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2015).  PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2015).  The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic And Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125 (2015).  

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2015).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2015).  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 (2015).  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 (2015). 

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

The Veteran underwent a VA PTSD examination in June 2009.  He reported feeling anxious, avoided crowds, and had a bad temper.  He also had difficulty falling and staying asleep and had nightmares two to three times per week.  He had daily intrusive thoughts.  He was easily startled and hypervigilant.  He had a few friends, liked to ride his motorcycle, and sometimes attended church services.  He had been married twice.  

On examination, he was alert and cooperative.  His mood was calm.  His affect was appropriate.  He denied suicidal and homicidal ideation.  He did not have impaired thought processes or communication.  He did not have delusions, hallucinations, ideas of reference, or suspiciousness.  His memory, insight, and judgement were adequate.  The examiner diagnosed PTSD and assigned a Global Assessment of Functioning (GAF) score of 57, indicating moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

At the November 2015 hearing, the Veteran and spouse credibly testified that he had short term memory problems and night sweats.  The Veteran's spouse testified that he was violent in his sleep and had knocked her out of bed.  He stated that he thought of suicide when he was depressed.  He felt anxious and isolated.  His spouse stated that he did not shower as often as he used to.  He had no friends except for the people in his motorcycle association.  He was a Freemason, but no longer attended meetings because he was concerned he would hurt people.  He reported that he was quick to anger and had road rage.  

In November 2015, the Veteran underwent an examination with Dr. S. F., a private psychologist.  Dr. S. F. noted that the Veteran had a deteriorating ability to maintain safe and effective self-control and relationships with others.  Dr. S. F. stated that made the Veteran unemployable and without likelihood of rehabilitation.  Despite taking strong medications and undergoing therapy, the Veteran continued to experience breakthrough symptoms.  He was isolated, had verbal altercations, and was unable to function in an occupational capacity without being a threat to himself or others.  Dr. S. F. assigned a GAF score of 34, indicating some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  

Dr. S. F. found that the Veteran experienced depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep problems, mild memory loss, impairment of short and long term memory, flattened affect, circumstantial or stereotypical speech, impaired judgment, difficulty understanding complex commands, impaired abstract thinking, disturbances of motivation or mood, difficulty establishing and maintaining effective interpersonal relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective interpersonal relationships, suicidal ideation, obsessional rituals which interfere with his routine activities, and impaired impulse control.  Dr. S. F. also noted that the Veteran had extreme hypervigilance, road rage, and overreacted to minor issues.  

Based upon the Veteran's hearing testimony and the November 2015 examination report from Dr. S. F., the Board finds that the 100 percent criteria for PTSD have been more nearly approximated.  38 C.F.R. § 4.130 (2015).  The AOJ shall assign the effective date for this rating.  


ORDER

A 100 percent rating for PTSD is granted.


REMAND

Remand is necessary in this case for the following reasons.  

The record contains VA treatment records through 2013.  In March 2016, the Veteran's representative submitted two pages of VA treatment records from January 2016, indicating that the Veteran has received VA treatment since 2013.  The AOJ must obtain any outstanding VA treatment records that have not already been associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The Veteran's most recent VA examinations for his diabetes mellitus and peripheral neuropathy of the lower extremities were in June 2009, approximately seven years ago.  At the November 2015 hearing, the Veteran and spouse credibly testified that the disabilities had increased in severity since June 2009.  VA is required to provide the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of service-connected disabilities.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997).  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability and the available evidence is too old or that the current rating may be incorrect.  Weggenmann v. Brown, 5 Vet. App. 281 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1995).  New VA examinations are warranted.  

In this decision, the Board grants a 100 percent schedular rating for PTSD.  For the period of time that the 100 percent disability rating for PTSD is in effect, a TDIU is not warranted.  38 C.F.R. § 4.16 (2015).  For any portion of the appeal period where the 100 percent rating for PTSD is not in effect, readjudication of the claims for increased initial ratings for diabetes mellitus and peripheral neuropathy of the lower extremities may have a substantial effect on the merits of his claim for a TDIU.  The claim for a TDIU is inextricably intertwined and remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991); Tyrues v. Shinseki, 23 Vet. App. 166 (2009).  Additionally, for the period of time that the 100 percent rating for TDIU is not in effect, and the criteria for consideration of a schedular TDIU under 38 C.F.R. § 4.16(a) are not met, referral to the Director of the Compensation Service for consideration is warranted.  38 C.F.R. § 4.16(b) (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any outstanding VA treatment records that may exist, that have not already been associated with the Veteran's claims file.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate that fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2015).  

2.  Schedule the Veteran for an examination with a medical doctor to determine the current severity of diabetes mellitus.  The examiner must review the claims file and should note that review in the report.  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  The examiner must determine the current severity of diabetes mellitus, and its impact on daily activities and the ability to work.  

3.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of peripheral neuropathy of the lower extremities.  The examiner must review the claims file and should note that review in the report.  The examiner must take a detailed history from the Veteran.  The examiner should determine the current severity of the Veteran's peripheral neuropathy of the lower extremities, and its impact on daily activities and the ability to work.

4.  Conduct any necessary development for the claim of entitlement to a TDIU.  For any portion of the appeal period where the 100 percent disability rating for PTSD is not in effect and the service-connected disabilities do not meet the rating criteria under 38 C.F.R. § 4.16(a), refer the claim to the Director of the Compensation Service, for consideration of the issue of entitlement to TDIU on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b).  

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


